The plaintiff in error, Eastman Williams, was convicted of manslaughter in the first degree upon an information charging him with the murder of one Culbertson Lewis, and in pursuance of the verdict he was on the 19th day of July, 1919, by the court sentenced to be imprisoned in the penitentiary for the term of four years.
Since the appeal was taken, and before the final submission of the cause, the plaintiff in error departed this life, and his counsel of record have moved to abate the proceedings. In a criminal action, the purpose of the proceedings being to punish the defendant in person, the action must necessarily abate upon his death.
It is therefore considered and adjudged that the proceeding in the above-entitled cause, and especially under the judgment therein rendered, has abated, and that the district court of Atoka county enter its appropriate order to that effect.
MATSON and BESSEY, JJ., concur. *Page 562